                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   No. 5:20-CV-499-BO


CHANIELLE L. WOODFORD,                   )
                Plaintiff,               )
                                         )
          V.                 )                                  ORDER
                             )
 UNITED STATES OF AMERICA;)
 UNITED STATES DEPARTMENT)
 OF JUSTICE, BUREAU OF       )
 PRISONS,                    )
                 Defendants. )



          This cause comes before the Court on defendant' s motion to dismiss plaintiffs complaint

pursuant to Rules 12(b)(l) and 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiff has

responded, defendant has replied, and plaintiff has been permitted to file a sur-reply. In this

posture, the motion is ripe for ruling and, for the reasons that follow, the motion is denied.

                                             BACKGROUND

          Plaintiff initiated this action against her employer alleging claims for assault and battery,

negligence, and retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended.

Plaintiff brings her state law claims against defendants pursuant to the Federal Tort Claims Act.

[DE 1].

          Plaintiff alleges that she has been an exemplary Corrections Officer for the federal

Bureau of Prisons (BOP) since she began her employment in August 2009. Plaintiff alleges that

she began working at the Federal Correctional Center at Butner (FCC Butner) in 2014, where she

assigned to the FCI-11 facility. In October 2019, plaintiff was reassigned to the FCI-I facility at

FCI Butner. Plaintiff alleges that her supervisor, Captain Reginald Wright, sexually assaulted
and sexually harassed her. Specifically, plaintiff alleges that in late 2016 or 2017 Wright

assaulted plaintiff in the staff lounge by grabbing her arms, pinning her up against the wall, and

forcibly kissing her and fondling her breasts and groin over her clothes. Plaintiff was able to

break free from Wright' s grip, and, although she was terrified, she did not report the misconduct

as she had heard that Wright had found ways to reassign subordinate female staff who attempted

to report his misconduct and had further been physically violent with at least two women.

Plaintiff alleges that after the incident in the staff lounge Wright would touch her inappropriately

while she performed her duties, leer at her breasts and buttocks, and routinely call plaintiff's

office phone using sexual innuendos.

       Plaintiff alleges that in July 2018 she stood up to Wright after he tried to pull her into his

office, refusing his advances and forcefully telling Wright to stop. Plaintiff alleges that Wright

then began an unlawful campaign against plaintiff of retaliation and harassment. Plaintiff's

supervising lieutenants, who were Wright's friends, began, among other things, lowering her

performance evaluations without justification, singling plaintiff out for discipline, and fabricating

memoranda which described incidents with plaintiff that never happened in order to trigger

threat assessments.

       On February 12, 2019, plaintiff contacted the EEO Counselor at FCC Butner to formally

complain about her treatment by her supervising lieutenants; plaintiff elected not to report

Wright' s sexual harassment and assault fearing her treatment would get worse. Plaintiff later

learned that Wright had a history of sexual harassment and retaliation against female officers and

that, despite knowledge of this, FCC Butner officials permitted White to keep his position where

he continued to harass, assault, and retaliate against female officers. Plaintiff further alleges that

after she initiated an Equal Employment Opportunity (EEO) proceeding on April 9, 2019, she



                                                  2
received incorrect guidance from the EEO Counselor regarding the allegations she could make

and was prevented from amending her EEO complaint.

                                         DISCUSSION

       Defendants have moved to dismiss plaintiff's complaints on several grounds, contending

that the Court lacks subject matter jurisdiction over some of her claims and that plaintiff has

otherwise failed to state a claim upon which relief may be granted. Defendants argue that

plaintiff's Federal Tort Claims Act (FTCA) claims should be dismissed for lack of subject matter

jurisdiction because plaintiff did not properly exhaust her administrative remedy, that each tort

claim is preempted by the Federal Employees' Compensation Act (FECA) and Title VII, and that

the alleged sexual assault is clearly conduct beyond the scope of plaintiff's supervisor's

employment. Defendants additionally argue that plaintiff's Title VII retaliation claim should be

dismissed for failure to exhaust.

       Federal Rule of Civil Procedure 12(b)(l) authorizes dismissal of a claim for lack of

subject matter jurisdiction. "Subject-matter jurisdiction cannot be forfeited or waived and should

be considered when fairly in doubt." Ashcroft v. Iqbal, 556 U.S. 662, 671 (2009) (citation

omitted). When subject-matter jurisdiction is challenged, the plaintiff has the burden of proving

jurisdiction to survive the motion. Evans v. B.F. Perkins Co., 166 F.3d 642, 647-50 (4th Cir.

1999). When a facial challenge to subject-matter jurisdiction is raised, the facts alleged by the

plaintiff in the complaint are taken as true, "and the motion must be denied if the complaint

alleges sufficient facts to invoke subject-matter jurisdiction." Kerns v. United States, 585 F.3d

187, 192 (4th Cir. 2009). The Court can consider evidence outside the pleadings without

converting the motion into one for summary judgment. See, e.g. , Evans, 166 F.3d at 647.




                                                3
       A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain,

478 U.S. 265, 283 (1986). A complaint must allege enough facts to state a claim for relief that is

facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S . 544, 570 (2007). In other words, the

facts alleged must allow a court, drawing on judicial experience and common sense, to infer

more than the mere possibility of misconduct. Nemet Chevrolet, Ltd. v. Consumeraffairs.com,

Inc. , 591 F .3d 250, 256 (4th Cir. 2009). The court "need not accept the plaintiffs legal

conclusions drawn from the facts, nor need it accept as true unwarranted inferences,

unreasonable conclusions, or arguments." Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180

(4th Cir. 2009) (internal alteration and citation omitted). Further, the Court may consider

documents which are attached to as well as documents integral to the complaint, so long as there

is no doubt of their authenticity, without converting the motion to one for summary judgment.

Goines v. Valley Cmty. Servs. Bd. , 822 F.3d 159, 166 (4th Cir. 2016)

I.     FTCA claims

       Generally, the United States and its agents, acting within the scope of their official

government employment, enjoy sovereign immunity. United States v. Sherwood, 312 U.S. 584,

586 (1941). The Federal Tort Claims Act (FTCA) provides a limited waiver of sovereign

immunity, however, providing the exclusive remedy "for injury or loss of property ... arising or

resulting from the negligent or wrongful act or omission of any employee of the [United States]

while acting within the scope of his office or employment." 28 U.S.C. § 2679(b)(l). "The FTCA

bars claimants from bringing suit in federal court until they have exhausted their administrative

remedies." McNeil v. United States, 508 U.S. 106, 113 (1993). This requirement is jurisdictional

and cannot be waived. Henderson v. United States, 785 F.2d 121 , 123 (4th Cir. 1986). Because

the FTCA is a waiver of sovereign immunity, plaintiffs "must file an FTCA action in careful



                                                4
compliance with its terms." Kokotis v. US. Postal Service , 223 F.3d 275, 278 (4th Cir. 2000).

When a plaintiff brings a suit alleging that the federal government has committed a tort, the

Court lacks subject-matter jurisdiction unless the plaintiff has previously presented an

administrative claim and either received a written denial or received no final disposition within

six months of filing. 28 U.S.C. § 2675(a).

       The FTCA further provides that "[a] tort claim shall be forever barred unless it is

presented in writing to the appropriate Federal agency within two years after such claim

accrues .... " 28 U.S.C. § 2401(b). A tort claim accrues for purposes of the FTCA statute of

limitations when the plaintiff possesses "the critical facts that he has been hurt and who has

inflicted the injury." United States v. Kubrick, 444 U.S. 111 , 122 (1979). In support of their

argument, defendants cite to plaintiffs allegation that Wright sexually assaulted her in the staff

room in late 2016 or 2017, arguing that at the latest the assault would have occurred on

December 31 , 2017, and because plaintiff did not initiate any FTCA administrative process until

January 16, 2020, her claims for assault, battery, and negligence are forever barred. See [DE 17].

       Plaintiffs allegations are not limited to the sexual assault in the staff lounge in late 2016

or 2017. Rather, plaintiff has alleged that Wright's unlawful behavior continued into 2018 .

Plaintiff has alleged that following the sexual assault in the staff lounge Wright would frequently

engage in unwanted touching of plaintiff, culminating in Wright grabbing plaintiffs arm and

pulling her into his office in approximately July 2018 . Plaintiff contends that she has sufficiently

alleged a continuing violation, which requires her to demonstrate that an "illegal act was a fixed

and continuing practice." Greene v. US. Dep 't of Just., 606 F. App' x 77, 78 (4th Cir. 2015)

(citing A Soc '.Y Without A Name v. Virginia, 655 F.3d 342, 348 (4th Cir.2011)). To constitute a

continuing violation, there must be repeated or "continual unlawful acts, not continual ill effects



                                                 5
from an original violation." Id. (quoting Nat '! Adver. Co. v. City of Raleigh, 947 F.2d 1158, 1166

(4th Cir. 1991)).

       Here, plaintiff has alleged more than isolated incidents, and the Court agrees that she has

sufficiently at this stage presented allegations of an ongoing or continuing practice. Compare

Fleming v. United States, 200 F. Supp. 3d 603 , 610 (D. Md. 2016). Although defendants contend

that a continuing violation theory is typically endorsed in different contexts, defendants have not

cited to the Court any controlling precedent which would prevent plaintiff from proceeding

under a continuing violation theory in this context.

       Additionally, as to plaintiff's negligence claim, plaintiff has alleged that she discovered

defendant' s negligence when in August 2019 she disclosed to a Special Investigative Agent that

she had been sexually assaulted and harassed by Wright and that the agent took no action,

including by failing to follow protocol which would have required plaintiff to be moved to a

different assignment where her alleged assailant was no longer her supervisor. [DE 1           1 76] .
Plaintiff further alleges that after that meeting she wrote a memorandum in which she revealed

that she had been told not to report Wright's harassment and requested that the Warden move her

to a different location. Her request for a transfer was denied on September 10, 2019. Id.      1177-
78. Thus, contrary to defendants ' assertion that, under Kubrick, plaintiff's negligence claim

would have accrued in 2016 or 2017 when she was assaulted in the staff lounge by Wright,

plaintiff has sufficiently alleged that she suffered an additional injury in September 2019 when it

was plain that defendants were aware of plaintiff's assault and Wright's behavior and they failed

to take any action to investigate Wright or transfer plaintiff. On this record, taking the allegations

in plaintiff's complaint as true, the Court will not dismiss plaintiff's assault, battery, and

negligence claims as time-barred under the FTCA.



                                                  6
       Nor does Title VII bar plaintiffs tort claims. In Brown v. General Services

Administration, the Supreme Court held that Title VII "provides the exclusive judicial remedy

for claims of discrimination in federal employment." 425 U.S . 820, 835 (1976). Since Brown,

however, a number of courts have recognized that torts of a highly personal nature that are

unrelated to discrimination but which arise from facts similar to a discrimination claim are not

preempted by Title VII. See Charlot v. Donley, No. CA 3: 11-579-MBS-SVH, 2012 WL

3264568, at *4 (D.S .C. Aug. 9, 2012) (discussing cases and lack of Fourth Circuit precedent).

This Court is persuaded by the reasoning in Charlot and holds that under circumstances such as

this, where "the harms suffered involve something more than discrimination, the victim can

bring a separate claim." Brock v. United States, 64 F.3d 1421, 1423 (9th Cir. 1995).

       Defendants also contend that Wright's conduct was outside the scope of his employment

and thus is not actionable under the FTCA. The Court has considered the arguments of the

parties and will not, at this stage, dismiss plaintiffs FTCA claims on this ground. "Because the

scope-of-employment issue is determinative of both jurisdiction and the underlying merits of an

FTCA claim, dismissal under Rule 12(b)(l) is inappropriate unless the jurisdictional allegations

are clearly immaterial or wholly unsubstantial and frivolous." Kerns, 585 F.3d at 195. Plaintiff

has sufficiently alleged that defendants ratified Wright' s conduct, see Hogan v. Forsyth Country

Club Co., 79 N.C. App. 483, 491 (1986), and because "the jurisdictional facts are intertwined

with the facts central to the merits of the dispute" it is better to allow the parties to engage in

discovery prior to resolving defendants ' challenge on this ground. Adams v. Bain, 697 F.2d 1213,

1219 (4th Cir. 1982).

       The Court will, however, stay this action so that the Secretary of Labor can determine

whether the Federal Employees Compensation Act governs plaintiffs tort claims.



                                                7
        The government argues that plaintiff s FTCA tort claims are barred by the Federal

Employees Compensation Act (FECA), 5 U.S .C. §§ 8101-8193 . Under the FECA, employees of

the United States shall be paid compensation "for the disability or death of an employee resulting

from personal injury sustained while in the performance of his duty. " 5 U.S.C. § 8102(a). The

FECA defines the term "injury" as "in addition to injury by accident, a disease proximately

caused by the employment, and damage to or destruction of medical braces, artificial limbs, and

other prosthetic devices ...." Id. § 8101(5). "In enacting this provision, Congress adopted the

principal compromise-the "quid pro quo"-commonly found in workers ' compensation

legislation: employees are guaranteed the right to receive immediate, fixed benefits, regardless of

fault and without need for litigation, but in return they lose the right to sue the Government."

Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 194 (1983).

        A court may not grant relief to an employee of the United States whose claims are

covered by the FECA. Id. It is the province of the Secretary of Labor to determine whether a

claim is covered by the FECA. See Aponte v. U S Dep 't of Treasury, Bureau of Alcohol,

Tobacco, & Firearms , 940 F. Supp. 898, 900 (E.D.N.C. 1996) (citing McDaniel v. United States,

970 F.2d 194, 196-97 (6th Cir.1992)). Plaintiffs tort claims are arguably within the scope of the

FECA. See Saltsman v. United States, 104 F.3d 787, 791 (6th Cir. 1997); Morris v. Potter, No.

1:04CV858, 2005 WL 5454330, at *4 (M.D.N.C. Sept. 30, 2005). Accordingly, and without

opposition from the government, the Court will permit plaintiff an opportunity to present her tort

claims to the Secretary of Labor for the Secretary to determine whether they are covered by the

FECA.

II.     Title VII claim




                                                8
       Title VII requires that a federal employee exhaust her administrative remedies prior to

filing suit in federal court. Zografov v. VA. Med. Ctr., 779 F .2d 967, 968 (4th Cir. 1985). A

federal employee must contact an EEO Counselor within forty-five days of the alleged

discrimination prior to filing a complaint, and the EEOC must dismiss a complaint that fails to

comply with this requirement unless other circumstances apply. 29 C.F.R. §§ 1614.105(a)(l);

1614.107(a)(2).

       Additionally, " [t]he scope of the Plaintiff's right to file a federal lawsuit is determined by

the [EEOC] charge's contents." Jones v. Calvert Group, Ltd., 551 F.3d 297,300 (4th Cir. 2009).

"Only those discrimination claims stated in the initial charge, those reasonably related to the

original complaint, and those developed by reasonable investigation of the original complaint

may be maintained in a subsequent Title VII lawsuit." Id. (quotation omitted). When a plaintiff's

complaint includes claims that "are broader than 'the allegation of a discrete act or acts in [the]

administrative charge,' they are procedurally barred." Parker v. Reema Consulting Services, Inc.,

915 F.3d 297, 306 (4th Cir. 2019) (quoting Chacko v. Patuxent Inst., 429 F.3d 505, 508-10 (4th

Cir. 2005)).

       Defendants argue that plaintiff's sole Title VII claim for retaliation is based on the fact

that she rebuffed Wright's sexual advances and that as a result she was retaliated against by

certain lieutenants who were friends of Wright's. Defendants argue that plaintiff did not disclose

that she was assaulted and harassed by Wright on February 12, 2019, when she contacted her

EEO Counselor, and that at no time did plaintiff disclose to the EEO Counselor why the

lieutenants were retaliating against her. Thus, defendants argue they were not on notice of

plaintiff's claims and did not have a chance to address plaintiff's claims in the first instance.




                                                  9
        In Count III of her complaint, plaintiff asserts a claim for retaliation in violation of Title

VII, alleging that she

        engaged in protected activity by opposing Captain Wright' s unwanted sexual
        advances. Because of this protected activity, the Lieutenants named in paragraphs
        22-28 engaged in retaliatory actions as described above that would dissuade a
        reasonable person from engaging in protected activity. Subsequently, Plaintiff
        again engaged in protected activity when she opposed the unlawful retaliatory
        actions the Lieutenants subjected her to after she opposed Captain Wright' s
        sexual harassment. The continued retaliatory actions Plaintiff experienced at the
        hands of the Defendant would dissuade a reasonable person from engaging in
        protected activity.

[DE 1   1 102]. Plaintiff's complaint further alleges that she contacted her EEO Counselor on
February 12, 2019, that her supervising lieutenants disciplined plaintiff after she told them that

she was going to the EEO office, that the lieutenants told plaintiff that her discipline was based

upon her EEO contact, and that Wright warned plaintiff she should drop her EEO claims. Id.         11
62-66. Plaintiff thus contends that her Title VII claim is based upon the actions of the lieutenants

after she made contact with the EEO Counselor in February 2019. [DE 20 at 23] .

        In her EEO complaint of discrimination [DE 16] plaintiff details numerous instances of

discipline which she contends support her charge of reprisal, some of which occurred prior to

February 2019 and some of which occurred after. In the instant complaint, plaintiff makes clear

that her retaliation claim is based upon the actions of her supervising lieutenants after she told

them she would engage in the EEO process. Plaintiff's formal EEO complaint and its

attachments provide ample notice to defendants of plaintiffs claim of retaliation and are

reasonably related to plaintiff's retaliation claim alleged in this suit. See Sydnor v. Fairfax Cty.,

Va. , 681 F.3d 591 , 594 (4th Cir. 2012). Plaintiff's Title VII claim has been properly exhausted

and will not be dismissed.

III.    Motion to seal



                                                 10
       Finally, defendants have moved to seal two attachments to their motion to dismiss, citing

certain personal identifying information contained therein. Plaintiff opposes the sealing of these

documents. The motion to seal is GRANTED but defendants are DIRECTED to file redacted

versions of the documents within ten (10) days of the date of entry of this order. Defendants may

further move to seal plaintiffs medical records by separate motion.

                                          CONCLUSION

       For the foregoing reasons, defendants ' motion to dismiss [DE 14] is DENIED. This

action is hereby STAYED to permit plaintiff an opportunity to present her tort claims to the

Secretary of Labor. Plaintiff shall file a status report every sixty-days until the Secretary of Labor

has issued his opinion.

       Defendants' motion to seal [DE 18] is GRANTED but defendants are DIRECTED to file

redacted versions of the documents within ten (10) days of the date of entry of this order.



SO ORDERED, this     H     day of June, 2021.




                                              ~ TERRENCE W. BOYLE
                                                                         l.),
                                                UNITED STATES DISTRICT JUDGE
                                                                                  ij   ¥


                                                 11
